Exhibit 10.17

SHORT TERM ADVANCE

$100,000
September 27, 2002

          FOR VALUE RECEIVED, the undersigned, MediaBin, Inc., a Georgia
corporation (the “Borrower”), promises to pay to Venturos AS, a Norwegian
corporation (the “Lender”), at P.O. Box 113, 4552 Farsund, Norway (or at such
other place as the Lender may designate in writing to the Borrower), in lawful
money of the United States of America, the principal sum of one hundred thousand
dollars ($100,000), without interest, as hereinafter provided.

          The indebtedness evidenced by this Advance shall be due and payable on
January 1, 2003, as hereinabove provided.

          To secure all of its obligations hereunder the Company hereby grants
to the Lender a security interest in all of the Accounts Receivable of the
Company (as evidenced by invoices sent to customers), whether now existing or
subsequently acquired (the “Collateral”). The Company, at its own expense, will
promptly execute and deliver or file all financing statements and similar
documents and take such further actions that the Lender may reasonably request
from time to time in order to perfect and/or maintain the security interest
hereby granted. The Lenders are entitled to all of the rights and remedies of a
secured party under the Uniform Commercial Code as in force in the State of
Georgia, which rights and remedies will be cumulative and not exclusive of any
other rights and remedies.

          The Company hereby agrees (i) the Company shall not knowingly and of
its own volition create, incur, assume, or suffer to exist any encumbrance of
any kind on the Collateral without the express written consent of the Lender,
and (ii) the security interest in the Collateral granted to the Lender pursuant
to this Advance shall rank senior in priority to any security interest in the
Collateral hereafter granted or existing.

          The Borrower hereby waives presentment for payment, demand, notice of
non-payment or dishonor, protest and notice of protest, or any other notice of
any kind with respect thereto.

          Time is of the essence of this Advance.

          This Advance shall be deemed to be made pursuant to the laws of the
State of Georgia.

IN WITNESS WHEREOF, the duly authorized officers of the Borrower have executed,
sealed, and delivered this Advance, as of the day and year first above written.

 

  MEDIABIN, INC.
  By: 
/s/ DAVID MORAN

--------------------------------------------------------------------------------

      David P. Moran
President and Chief Executive Officer



   
  Attest:
/s/ HAINES HARGRETT

--------------------------------------------------------------------------------

      Haines H. Hargrett
Secretary





